Exhibit 10.15

July 6, 2000

Mr. Jerry L. DaBell

3850 Cheshire Court

Pleasanton, CA 94588

Dear Jerry:

It is my pleasure to offer you the position of Vice President of Business
Development for Sonic Innovations, Inc. (Sonic). This position reports directly
to Greg Koskowich, Vice President of Research and Development. The terms of this
offer include the following:

 

1. Base salary will be $160,000 per year, paid twice monthly. In addition, you
will be eligible to participate in the Executive Bonus Plan.

 

2. Benefits include medical insurance for you and your dependants for which the
premium is fully paid by Sonic. Your benefits will include long-term disability
insurance for which the premium is also paid 100% by Sonic. You will also be
eligible for dental insurance, our 401K plan and flexible spending (cafeteria)
plan. Other benefits include vacation, holidays and personal leave.

 

3. At the first Board of Directors meeting after you begin employment, I will
ask the Board to grant to you an option to purchase 75,000 shares of common
stock at the fair market price on the date of grant. The grant will be subject
to the standard terms and conditions of Sonic Stock Option Agreement. Your
shares will vest over four years, the first 25% on the date of your first
anniversary of employment at Sonic; the remainder in equal installments over the
subsequent 36 month period.

 

4. In the event of a change in control (defined as the acquisition by another
company of greater than 50% ownership of Sonic’s equity or assets, or a merger
in which less than 50% of the combined company’s equity is held by Sonic
shareholders), half of your outstanding unvested stock options shall vest
immediately.

 

5. Employment at Sonic is not for a specific term and can be terminated by you
or by Sonic at any time, for any reason, with or without cause and with or
without notice. If you choose to terminate your employment before completing one
full year, you agree to repay relocation expenses that Sonic has paid on your
behalf or reimbursed to you. If your employment is terminated by Sonic at any
time, for reasons other than cause (defined as gross negligence, willful
misconduct, or illegal acts that cause material harm to Sonic), you will receive
a severance package of six months’ salary.



--------------------------------------------------------------------------------

Mr. Jerry L. DaBell

July 6, 2000

Page 2

 

6. It shall be a condition of your employment that you execute Sonic’s standard
non-disclosure agreement concerning confidentiality and intellectual property
rights, and that you will not bring to Sonic any proprietary technology or
information from a third party.

 

7. When you report to work you will be asked to provide proof of eligibility to
legally work in the United States.

 

8. The Company will pay reasonable and customary relocation expenses for your
move to the Salt Lake City area, including real estate commission on both ends,
moving of household goods, travel, and temporary housing as appropriate. These
amounts shall be grossed up for taxes.

 

9. It shall be understood that employment with Sonic requires 100% commitment by
you to Sonic and that you shall not accept outside employment or consulting
agreements.

 

10. I anticipate your start date to be on or before August 1, 2000. This offer
of employment expires on July 17, 2000. Please sign a copy of this letter,
indicating your acceptance, and return it to me at your earliest convenience.

Jerry, our technology is having tremendous impact; we have begun to help the
hearing impaired as they have never been helped before. The technology has
applicability beyond this market as well. Please join us for the challenge and
the fun of building the best hearing technology company in the world!

Sincerely,

Andrew Raguskus

President and CEO

 

I accept the offer:  

 

    Date:  

 